Case 20-10343-LSS Doc 3878 Filed 05/13/21 Pagelof5

'
{

YouL honrcR Pléas for sive Me
Fek WUSmg — Mar kKeR TO torysh)
Thrs [@?te's, To fow | Mean Wo
“pisaes tet j at AlSS§ Year old Mr
and iam d. gapeld 3 fell off a
DGing Rig in 200) I have Proens
A th feed: AS and LIFISKIRAG Fe bless fod Dvd
The B.D head Whe aad 5 PEling
x AM CA Seng lé parent, tT hovt a 1%
feck old Sen: TL hed P“4 thd out
“of My mind fcr the Lowest But
when The info Came out aout
+ hrs SAF agenst thé Ac Yacouts
RSET AIT— But FoR The just year
| of SO fF have Bean have ing
(TReBCIE ale Ping To WAKE in
LA TE ALE le bmg oy af dome things
LONER mM] sen T weeld WevEd go
OR Ackied On FhOS Creams Rut
7 To BE honest YJ whish this
law on tH honed have pevek,
Rese ec me = weke upand PRAY
o Gt te pleas mule Dives ob Dreams
6 away F hettS so pantech TO have
The dréams

 
Case 20-10343-LSS Doc 3878 Filed 05/13/21 Page2of5

I was PrAused 13) Co Warn
A ThE Bo¥ SComds ¢ Con wot
OMe Mhe- that he jJoeKS Like
TF made my Self Heliveé That

Fwes AK chr F wes
Beeous T was q yong

J TRasted PRIS man ft onley
Wapend one time and F was
Be ih jo-and- 12% Yeas ojd

. f iS No Bou he mone
B+ a Juss ond” seme te So y
Re aduuntadu} and mack Shug
This happens +e enedf Shuid
Aan 7 had Jeten te the
Peasnd That Whhéear ZT had -to
Re the onley ene thea T Lbearnd
Bent the Law S“f T Oven
nad put MY Son iN Scouting
Be 9enSEe Our StouT macteg”
iS the DiskdickK Atugmey he’ 15
a A¢c0od MAN and me adc my

wert to ZoR 3 Jamperes

Bur Fall wars erent with
nim crtee a wile T pulled °
mY SOn Out oF COU ing

 

 
Case 20-10343-LSS Doc 3878 Filed 05/13/21 Page3of5

tar NQ (eSan and AC was
shape Bat Lwews and Retous
a Pohied mv SOn Guest of Scouting
WE Was not hapO? with me
ane F tonld not tel hem bah |7
a Ad not wont Wem inthe
Boy Seat DT Lied te my Son
and teld WM FT Cun(d nut

forked The Fees and outings

That 1S Some thin Ide my ost
Ned 40 IF fo mY Sun we hov4g
A YJoed and Stang Bond TF wel
Nol Jo «n4o dDefalS a Rout

Whof hepernd to me But mY
Lawyead has all thein fo if

You lwoit te hear + fanned me
“Pleas Cail me

| ,
: 1

 
Case 20-10343-LSS Doc 3878 Filed 05/13/21 Page4of5

“nee ae Pees Foot
J :ve_ the ighting and
AN Bat as DT Sed TF am
Risaberd and restiey Need
A” Tepe; BY Pas Then kK You
Your honeg and Sik
‘Pleas mack them
Adeut on! ,

o

YNOD ADLANYWNVE SN
61:6 WY EL AV 1202

=
wt
—
2
~
—
>
7
2
ry
co
i
=
Y
=
7

 
Case 20-10343-LSS Doc 3878 Filed 05/13/21 Page5of5

:. nhbhS. POSTAGE *
z wm
: RR eT:
to00 $6.45

19601 R2305E126195-10

 

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
fer aca 2g ee
we USA * FOREVER a

 

WIMIWANINNML eisceterea cles

 

. . : Ly i — eh i rw
70195 2970 OOO1 Ob43 1815 $24 Mas Ket St lo TR 2.
lh | ming ton, SE | 2
1980 |
i9ec1-sn2ags Haflfeoelbidy lye dye lllfly

 

 
